By the Court.—Brady, J.
The appellant asserted that the bonds which were alleged to have been forged were placed in his care by Spencer, to be returned to him upon his request, and the court was asked to charge that if he “ was keeping the bonds for Spencer, with a knowledge of their character, and intending to return, them to Spencer when the latter desired, the defendant would not be guilty of the offense charged in.the indictment.”
It must be borne in mind that the bonds were incomplete, not having been signed, and their invalidity was not affected by the circumstance that the coupons attached to them were signed. It must also be kept in Anew that the coupons, if not detached from the bonds, would be invalid, because of the imperfect character of the bonds themselves to which they were attached and to which they related. If the bonds Avere issued in the condition in Avliich they were found in the appellant’s apartment, they would be valueless, for the reasons suggested, namely, that the bonds were not signed, and notice would be given by that circumstance that they were not legally issued. If the appellant was the custodian of them, as he alleged, even if he knew their character, and intended to give them back to Spencer from whom he received them, when the latter desired that he should do so, he would not be guilty of any offense for merely holding them in his custody; non constat, but that they would not be signed.
For these reasons the judgment pronounced should be reversed and a new trial ordered.
Davis, P... J., Brady and Daniels, JJ., sitting.